Citation Nr: 1026242	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected right knee 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1983 to 
November 1987 and had active duty for training from March 1990 to 
January 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  That rating 
decision also denied the Veteran service connection for a right 
knee disability.  However, the Board notes that in a March 2007 
rating decision service connection was granted for the Veteran's 
right knee chondromalacia patella as a result of a basketball 
injury during service.  

This case was previously before the Board in January and August 
2009.  In the January 2009, the Board reopened the Veteran's new 
and material evidence claim for service connection for a left 
knee disability and remanded the case for further development.  
The case was returned to the Board, and again the Board remanded 
the case for further development.  The Board finds that the 
Appeals Management Center (AMC) has fully complied with both of 
the Board's remand orders, and therefore, the Board may proceed 
to adjudicate upon the merits of this case.  See Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  


FINDINGS OF FACT

1.  The Veteran underwent a left knee arthroscopic partial 
meniscectomy of his left knee at age 17 in October 1982, 
following a football injury in high school.

2.  The Veteran is currently diagnosed with traumatic arthritis 
of the left knee.

3.  The preponderance of the evidence demonstrates that the 
Veteran's pre-existing left knee condition was not aggravated 
beyond the normal progression of the disease during or as a 
result of service.

4.  The preponderance of the evidence demonstrates that the 
Veteran's left knee condition is not aggravated by his service-
connected right knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee 
disability, to include as secondary to service-connected right 
knee chondromalacia patella, have not been met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the RO provided notice to the Veteran in a 
September 2005 letter, issued prior to the decision on appeal, 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include the need to submit 
new and material evidence to reopen the claim, as well as 
advising the Veteran of the basis for the prior denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as 
to what information and evidence must be submitted by the 
Veteran, and the types of evidence that will be obtained by VA.  
The Board reopened the Veteran's left knee claim in its January 
2009 decision, and therefore, the Board notes that the notice 
issued to the Veteran served its purpose.  Thus, any errors in 
that notice are considered harmless and not prejudicial.  

Nevertheless, on remand, the RO sent notice in a November 2009 
letter regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  That 
letter additionally informed the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claim was last 
adjudicated in February 2010.

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and lay 
statements.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Service connection on a secondary basis may not be granted 
without competent evidence of a current disability and competent 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002).  

For purposes of aggravation of a preexisting disease, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any "increase in 
disability [was] due to the natural progress of the preexisting 
condition"); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  Aggravation 
may not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary 
flare-ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 
5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. 
App. 474, 479 (1997).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background

The Veteran underwent an enlistment examination in February 1983.  
At that time the Veteran was shown to have a normal left knee.  
However, it was also noted that the Veteran had arthroscopic 
surgery on his left knee for a torn meniscus in October 1982.  
There was no notation of any creptius or laxity noted, and the 
Veteran was declared fit for service.

In November 1984, the Veteran was in a motor vehicle accident, 
where he was a passenger in a 6-ton truck which turned over.  The 
Veteran did not complain of or seek treatment for any left knee 
problem at that time, or any time in service thereafter as it 
related to the motor vehicle accident.

The Veteran was seen in May 1985 for a right knee injury while 
playing basketball; a May 6, 1985 treatment note shows that the 
Veteran's right knee injury occurred four days earlier.  In a May 
16, 1985 treatment note, the Veteran was seen for a follow-up for 
his right knee which "popped" while playing basketball two 
weeks prior.  At that time, the Veteran indicated that a year 
earlier he had sustained a prior injury to his right knee while 
playing soccer.  He reported that he had severe right knee 
swelling, but did not come in for a medical evaluation at that 
time.  The doctor noted that the Veteran was status post 
cartilage removal for his left knee but noted specifically that 
the Veteran did not complain of any left knee pain at that time.  
On that same day, the Veteran was given x-rays with "bilateral 
standing knee views."  It was noted that the Veteran was status 
post cartilage removal for his left knee and had trauma to his 
right knee during a basketball game with a prior history of 
trauma and with effusion on examination.  The Veteran is shown to 
have undergone physical therapy for his right knee at the end of 
May 1985.  

In June 1985, the Veteran sought treatment for his right knee, 
and the treatment report specifically refers back to the May 16, 
1985 treatment record.  The Veteran was noted has having 
improved, but after going back to full duty, he complained of 
returning to previous levels of pain in his right knee.  The 
Veteran was diagnosed with "exacerbation of old knee injury."  

In July 1985, the Veteran was referred to orthopedics after 
complaining of swelling and pain in his right knee.  The 
Veteran's orthopedic consultation indicated that he had right 
knee pain and that he had been complaining of right knee pain 
since May 1985.  The Veteran was diagnosed at that time with 
"possible chondromalacia, rule out meniscal injury."  In August 
1985, an arthrogram was done on the Veteran's right knee which 
did not reveal any meniscus tear.  

The Veteran was seen in September 1985 for an orthopedic consult, 
for "persistent right knee pain since a basketball injury [in] 
April 1985."  The consultation noted that the Veteran had a 
history of chronic knee pain and intermittent swelling since his 
school football injury.  The report went on to say that the 
Veteran had reinjured that knee in April 1985 when he was playing 
basketball and his knee collapsed under him.  It was noted that 
the Veteran was able to bear weight, but the knee swelled.  It 
was noted as having improved, but then was exacerbated by 
squatting and physical training, and that it occasionally gave 
out, but not in the last month.  The Veteran was diagnosed with 
possible chondromalacia patella.  The Veteran's right knee was x-
rayed in October 1985, but was negative.  A consultation note 
from October 1985 indicates that the Veteran presented with 
recurrent history of right knee pain on and off for 5 months, and 
related that it was initially injured playing basketball.  The 
Veteran was diagnosed with chondromalacia patella of the right 
knee.

In August 1986, the Veteran was seen for swelling and knee pain 
in his right knee for a week, and it was noted that the Veteran 
had a history of knee problems.  The treatment record refers 
directly back to the October 1985 treatment records.  The Veteran 
was referred to orthopedics.  The orthopedic report from that 
same day indicates that the Veteran had a 1984 soccer injury to 
his right knee followed by a May 1985 basketball injury.  It 
noted the September 1985 and October 1985 consultations, as well.  
The provisional diagnosis rendered was "lateral meniscus injury, 
right knee."  The Veteran was seen for right knee pain and 
swelling in September and December 1986.  

On December 9, 1986, the Veteran sought treatment right knee 
pain, crepitation, and tenderness.  An examiner noted that the 
symptoms were the same as noted in August 1986.  An X-ray of the 
right knee obtained on December 10, 1986 was normal.  There was 
no mention of left knee symptoms.  However, a December 24, 1986 
treatment note indicates that the Veteran was seen for a follow-
up for his left knee, and it was noted that he persisted in his 
complaint of a sore left knee.  

In November 1987, the Veteran underwent a separation examination 
during which his knees were noted as normal.  On that 
examination, the Veteran noted that he had a knee operation at 
age 17.  It was also noted that the Veteran had occasional knee 
pain, which the Veteran described as "recurring a lot."  To 
which knee he was referring was not specifically noted on 
examination.

In the Veteran's National Guard enlistment examination in January 
1988, the Veteran's left knee was noted as normal.  The Veteran 
listed that he had a knee operation at age 18, prior to entrance 
into service.

VA and private treatment records have been obtained and 
associated with the claims file.  The Veteran's VA treatment 
records, spanning from January 2004 through December 2007, 
indicate that throughout that time period the Veteran has been 
seen for degenerative joint disease/osteoarthritis of the knee, 
and arthralgia of the knee.  The VA treatment records do not 
indicate which knee carries which diagnosis, though it is noted 
that the Veteran has a past surgical history of knee arthroscopy 
in 1983.  VA treatment records also generally disclose ongoing 
treatment for a left knee condition, and VA treatment records 
from January 2004 indicate that the Veteran was seen for 
complaints of bilateral knee pain.  At that time, the Veteran 
reported that his left knee was fine after surgery, but worsened 
later in life.  

A June 2005 VA orthopedic note indicated that the Veteran had 
reported longstanding bilateral knee pain since high school, 
during which the Veteran sustained an injury to his left knee and 
underwent a partial meniscectomy on the lateral aspect of his 
left knee.  The VA doctor noted that the Veteran did well and 
returned to his normal activities, including going into the 
military.  The Veteran reported having on and off swelling and 
pain, particularly during sporting activities, as well as some 
catching and popping.  The Veteran's left knee showed 
degenerative changes in the lateral compartment and bone-on-bone 
in the lateral aspect of his knee in the skier's view.  The VA 
doctor noted that the Magnetic Resonating Imaging scan (MRI) 
taken that day demonstrated an absence of a significant portion 
of his lateral meniscus.  The Veteran was diagnosed with 
bilateral knee pain, left worse than his right, and left knee 
with lateral compartment arthritis.  

The Veteran also submitted private treatment records from Dr. 
R.S.S. from November 2006 and December 2008.  In the November 
2006 examination report, the Veteran was noted as "being in the 
service for 12 years," and that he had multiple instances of 
injury/pain in both knees during that time.  Dr. R.S.S. indicated 
that the Veteran brought him treatment records from the 1980's 
documenting his knee problems, and indicated that the Veteran had 
arthroscopy done to his left knee in high school, after which Dr. 
R.S.S. noted the Veteran did not have any problems and joined the 
service.  Dr. R.S.S. noted that the Veteran was in a car wreck 
and did a lot of jumping out of vehicles and other physical 
activities while in service that gave him a lot of pain.  Dr. 
R.S.S. noted there was progressive pain in both knees and that 
there was multiple encounters with physicians in the service 
documenting these injuries.  The Veteran was diagnosed with early 
degenerative joint disease in both knees, and Dr. R.S.S. opined 
that, given the evidence and history, that both knee conditions 
likely dated back to injuries incurred in service.

In Dr. R.S.S.'s December 2008 examination report, he noted that 
he saw the Veteran in November 2006 and that the Veteran was back 
for re-evaluation for purposes involving the military for the 
same complaints noted in the November 2006 report.  He noted that 
the injuries were aggravated and incurred during the Veteran's 
time in service.  Dr. R.S.S. indicated that the Veteran pointed 
out to him that the doctors in service seemed to "confuse" the 
knees.  Dr. R.S.S. specifically noted that most of the treatment 
was for the Veteran's right knee.  Dr. R.S.S. then stated that it 
was his opinion that the right knee injury occurred in service, 
and that this would "certainly mean" that during that time the 
Veteran placed a great deal of emphasis and a lot of pressure on 
the left knee while he was dealing with the right knee injury.  
He opined that this would exacerbate or worsen the left knee 
during those two years, and he noted that the Veteran "insisted 
that he was seen for his left knee on multiple occasions too and 
perhaps felt that often the physicians would confuse right and 
left with him."  The Veteran was diagnosed with degenerative 
disease of both knees.  Dr. R.S.S. concluded that the left knee 
was influenced by having to favor the right knee a great deal and 
that certainly had an impact on the development of the 
osteoarthritis in the left knee.  He noted that such was 
evidenced in the military records that he reviewed from May 1985 
to July 1987.

The Veteran underwent a VA examination in March 2007, mostly for 
his right knee.  In that report, the VA examiner noted that the 
Veteran was examined for his right knee only in September 1985, 
which noted a high school football injury and subsequent surgery.  
The examiner noted that there were no left knee problems or 
treatment while on active duty.  The examiner concluded that in 
his opinion the Veteran's pre-existing meniscal injury was not 
significantly aggravated during service because the service 
treatment records did not have any evidence of complaint or 
treatment for left knee injuries.

The Veteran also underwent a March 2009 VA examination.  The VA 
examiner noted that the Veteran was service-connected for his 
right knee injury he sustained while playing basketball in 
service.  During the examination, the Veteran reported that he 
began to have left knee pain in service approximately a year or 
two after the right knee injury.  He stated that he went on sick 
call multiple times for his left knee and was treated 
conservatively, but that he was never placed on light duty for 
his left knee.  He reported progressively increasing pain in his 
left knee since that time.  He reported not having treatment for 
his left knee within the year after discharge.  Several years 
after discharge, the Veteran reported that he sought treatment 
with private physicians who diagnosed him with degenerative joint 
disease of the left knee.  The Veteran reported no other left 
knee surgery other than the October 1982 partial meniscectomy.  

The March 2009 examiner noted that the Veteran was previously 
denied service connection because the Veteran had underwent a 
partial meniscectomy of the left knee in October 1982, prior to 
service.  The examiner noted Dr. R.S.S.'s December 2008 letter, 
which indicated that, in Dr. R.S.S.'s opinion, the Veteran's left 
knee condition was aggravated by his right knee condition.  He 
noted Dr. R.S.S.'s statement about the Veteran's contention of 
knee confusion and that the Veteran's right knee would have 
aggravated or exacerbated the Veteran's left knee arthritis.  

After examination and a MRI were completed, the Veteran was 
diagnosed with traumatic arthritis of the left knee.  The VA 
examiner opined that the degenerative joint disease, shown by the 
June 2005 MRI, corresponded with the Veteran's previous lateral 
meniscectomy prior to service.  He further opined that it was 
less likely as not that the Veteran's currently-diagnosed 
traumatic arthritis of the left knee was aggravated beyond normal 
progression by his military service.  He noted that there was no 
corroborating evidence for left knee complaints in service, and 
indicated that the January 1988 National Guard examination showed 
no knee complaints.

Pursuant to the Board's August 2009 remand, a clarifying opinion 
by a different VA examiner was obtained in December 2009.  The 
December 2009 examiner opined that the Veteran's left knee 
condition was less likely than not currently aggravated by his 
right knee disability.  The examiner stated his rationale as 
follows.  He noted the pre-existence of the Veteran's left knee 
condition prior to service as a result of left knee surgery.  He 
stated that medical literature is "very clear" that meniscus 
removal predisposes the patient to early degenerative arthritis.  
He stated that it was his belief that the Veteran's left knee 
condition was secondary to his pre-existing condition prior to 
service.  

Moreover, he stated that the right knee disability was not 
aggravating the left knee condition.  He noted that the right 
knee disability was fairly mild and actually significantly less 
severe than his left knee condition.  He stated that, if 
anything, the Veteran's left knee condition was aggravating his 
right knee condition.  He noted that the two pathologic processes 
going on in the knee were separate disease entities.  The 
Veteran's right knee condition was less severe because the 
Veteran's right knee showed improvement in its range of motion on 
examination.  The examiner also noted that the x-rays showed more 
degenerative arthritis in the Veteran's left knee than in his 
right knee, and noted that prior plain films of the right knee by 
VA were read as being normal.  He stated that there was "no data 
whatsoever to suggest that [the Veteran's] left knee was being 
aggravated by his right knee."  The examiner stated that because 
the two processes were separate disease entities, if "one knee 
[was] aggravating the other, it would be that the left knee was 
actually aggravating the right."  

The examiner concluded that it was clear that the Veteran's left 
knee condition was a pre-existing condition due to the meniscus 
removal and injury prior to service and that there was no 
aggravation beyond what would normally be expected while in the 
service.  He also concluded that there has been no aggravation 
from the right knee disability.  

The Veteran submitted three lay statements from co-workers and 
friends indicating that the Veteran had lots of pain in his left 
knee, particularly while working.  They indicated that the 
Veteran would take medication, usually Aleve or Tylenol, to 
relieve the symptoms.  One co-worker indicated that the Veteran 
would turn down her request to join her at the gym because of his 
knee pain, and also indicated that the Veteran would sometimes 
prop his knee up during breaks to relieve his knee pain.  Another 
co-worker indicated that the Veteran declined to take the stairs 
because of his knee pain.

The Veteran submitted numerous statements and highlighted 
treatment records on appeal in which he alleges that the doctors 
in service "confused" his right and left knees during 
treatment.  The Veteran asserts that many of the entries in his 
service treatment records, which indicate treatment for right 
knee pain, really are treatment for left knee pain, and 
specifically points to: (1) the September 1985 orthopedic report 
where the doctor described the Veteran's right knee injury as 
being an old football injury; (2) the August 1986 report where 
the Veteran's right knee is swelling and there was a noted 
history of knee problems; (3) the December 1986 X-ray without 
abnormality, but describing ongoing pain for two years; and (4) 
the December 24, 1986 treatment note which states that he was 
there for follow-up for his left knee.  

Specifically, the Veteran's January 2009 and February 2010 
statements allege that the first part of the September 1985 
orthopedic consult is about an injury to his left knee, and then 
the second part addresses an injury to his right knee-showing, 
as he asserts, that he sought treatment for both knees in 
service.  He further asserts there was confusion as to his knees 
in the December 1986 X-ray as well, when it noted recurrent right 
knee pain for two years.  He points out that his right knee 
injury was in May 1985, and indicates that this proves his left 
knee hurt prior to his right knee in service.  Finally, the 
Veteran indicates that the December 24, 1986 note shows that he 
was seen for a follow-up to the December 9, 1986 treatment note, 
and states that it again shows he had treatment in service for 
his left knee.  

As a result of this confusion of knee treatment during service, 
the Veteran has asserted on appeal that throughout service his 
left knee was painful and that he sought treatment several times 
for his left knee, including many sick call visits for his left 
knee.  He asserts that his service treatment records show that 
his left knee condition was aggravated during service, and that 
it is impossible for doctors to say that his left knee was not 
aggravated during service beyond normal progression.  

The Veteran alternatively alleges that from the time he hurt his 
right knee in service, he put more weight and pressure on his 
left knee in order to compensate for his right knee injury.  He 
asserts that this compensation aggravated his current left knee 
condition, and that it is indisputable that the right knee injury 
places stress on his left knee.

Analysis

Initially, the Board finds that the Veteran has current diagnoses 
of degenerative joint disease of his left knee, as well as 
traumatic arthritis of the left knee.  The Board further finds 
that the Veteran's left knee disorder pre-existed service.  The 
Veteran has maintained throughout the record and appeal that he 
suffered a left knee injury while playing football in high 
school.  As a result of that injury, the Veteran underwent a left 
knee arthroscopic surgery to remove part of his cartilage in 1982 
at age 17.  The Veteran's enlistment examination in March 1983 
specifically notes the pre-existence of the Veteran's left knee 
disorder as a result of a football injury in October 1982.  He is 
therefore not entitled to the presumption of soundness for his 
left knee condition.  See 38 U.S.C.A. § 1111.  

Thus, the Board must address whether the Veteran's pre-existing 
left knee arthritic condition was aggravated by service beyond 
the normal progression of that disease, and alternatively, 
whether the Veteran's left knee condition is aggravated post-
service by the Veteran's service-connected right knee disability.  
Each issue will be addressed in turn.  Prior to addressing those 
issues, however, the Board will address the Veteran's allegation 
that the doctors in service "confused" his knees.  

The Board finds that the Veteran's service treatment records do 
not support the Veteran's contention that he reinjured his left 
knee prior to his right knee injury in service, and that he 
sought treatment throughout service for his left knee.  Nor does 
the Board find that the doctors in service "confused" the 
Veteran's knees in regards to treatment sought at that time.  

The Board notes that there seems to be a discrepancy in the 
service treatment records as to whether the Veteran's right knee 
injury occurred in April or May 1985.  The Board specifically 
notes that the May 6, 1985 treatment record indicates that the 
Veteran's right knee injury, for which he is service connected, 
had been ongoing for four days.  This places the Veteran's knee 
injury close to the beginning of the month of May 1985.  
Moreover, in that note, no prior history of any knee injury in 
service was noted, and specifically, there is no notation of any 
treatment for a left knee injury in April 1985 present in the 
service treatment records.  Even the May 16, 1985 treatment note 
specifically noted that the Veteran had no pain in his left knee 
at that time.

Moreover, the Veteran's service treatment records, in fact, 
appear to be internally consistent and specifically refer to 
prior treatment records throughout the chain of treatment for his 
right knee injury.  While the Board acknowledges that the 
September 1985 orthopedic consult does "confuse" the prior 
history of a knee surgery in high school with the Veteran's right 
knee instead of his left knee, it notes that the same sentence 
indicates that the Veteran re-injured his knee playing 
basketball.  The only basketball injury throughout the entire 
record is to the Veteran's right knee, in May 1985.  The Board 
concludes that that the doctor incorrectly stated a portion of 
the Veteran's past medical history, but the record does not 
suggest that the Veteran was actually receiving treatment for the 
left knee.  In fact, the September 1985 orthopedic consult report 
is very specific that the Veteran was being seen for persistent 
pain in his right knee due to the injury he sustained to that 
knee four months earlier.  Thus, the Board finds that this 
treatment report specifically refers back to the Veteran's right 
knee injury and is continued treatment for his right knee, not 
his left knee as he asserts on appeal.  

Additionally, as to the Veteran's contention that any notation of 
pain prior to May 1985 had to have been for his left knee, the 
Board finds such assertions to be not credible.  Specifically, in 
the May 16, 1985 treatment record, the Veteran specifically 
endorsed a right knee injury one year prior to his basketball 
injury while playing soccer.  Such lay statements (histories and 
complaints) made when medical treatment was being rendered may be 
afforded greater probative value.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history provided by the Veteran).  

The contemporaneous treatment records demonstrate that in May 
1985 the Veteran sought treatment for his right knee injury, and 
gave a history of pain from a traumatic soccer injury to his 
right knee the year before, for which he did not seek treatment.  
Thus, the Veteran's assertion on appeal that any pain notation in 
his service treatment records prior to May 1985 has to refer to 
his left knee is not credible in light of the Veteran's 
contemporaneous medical history.  The contemporaneous evidence 
further shows that almost all of the Veteran's treatment in 
service was specifically for his right knee, and all of his 
treatment was after he hurt his right knee playing basketball in 
May 1985.

Finally, as for the Veteran's pointing out of the December 24, 
1986 left knee treatment record indicates it was a follow-up, the 
Board finds it more probable that the doctor wrote "left" in 
the December 24, 1986 record instead of "right," instead of 
mixing up the left and right knees during the December 9, 1986 
treatment.  In other words, the Board believes it would be more 
probable that the follow-up appointment would have been for the 
injured knee that the Veteran had been complaining about for a 
year prior, rather than a follow-up appointment for his left knee 
that, up until that point, he had not complained of pain in or 
sought treatment for.  

Furthermore, the Board notes that the Veteran's contention that 
he went to sick call on multiple occasions for left knee pain is 
unsubstantiated by any evidence in the record.  Thus, with the 
exception of the one treatment note on December 24, 1986, the 
Board finds that the Veteran's contention of consistent 
"confusion" of his left and right knee injuries in service to 
be not credible, and that the Veteran did not seek treatment 
throughout service for his left knee condition.  See Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (when determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and demeanor of witness (if 
hearing held)); see also Buchanon v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible.  As a 
finder of fact, though, the Board may weight the absence of 
contemporaneous records when assessing the credibility of the lay 
evidence).  

In order to show aggravation, the Veteran has asserted that after 
running during physical training his left knee would swell and he 
would have pain.  He further asserted, as discussed above, that 
he sought consistent treatment for his left knee pain and 
swelling throughout service.  The Veteran is competent to report 
on his observed symptoms.  However, the Board places low 
probative weight on these observations as they are inconsistent 
with service treatment records that showed his reports of 
recurrent symptoms and treatment for his right, not left, knee.  
No chronic left knee disorders were noted on a discharge physical 
examination or on an enlistment examination for Reserve service.  
While the Veteran is adamant that his left knee condition was 
aggravated by service, the Board notes that the Veteran is not 
competent to render such a medical opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 
(1999) (where the determinative issue is one of medical causation 
or a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue).  The competent evidence of record as to aggravation of 
the Veteran's left knee condition is two opinions by Dr. R.S.S. 
and three opinions by VA examiners. 

The Board assigns no probative value to Dr. R.S.S.'s November 
2006 opinion, because the Veteran's left knee condition is shown 
to have pre-existed entrance into service, and thus was not 
incurred in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (an opinion based upon an inaccurate factual premise has 
no probative value).  That opinion does not discuss aggravation 
of the Veteran's left knee condition either during service or by 
the Veteran's right knee disability.  Accordingly, that opinion 
has no probative value.  

Moreover, the Board finds that Dr. R.S.S.'s December 2008 opinion 
is equally nonprobative regarding aggravation of his left knee 
condition by service.  Dr. R.S.S.'s December 2008 opinion links 
the Veteran's increase in symptomatology for his left knee 
condition to having to favor the left knee as a result of his 
right knee injury in service.  Dr. R.S.S. gives no rationale for 
this opinion other than to state that it is evidenced in the 
service treatment records.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide a 
basis for his/her opinion affects the weight or credibility of 
the evidence).  

While the Board acknowledges, as discussed above, that the 
Veteran's right knee was injured and extensively treated 
throughout service, the service treatment records do not indicate 
any increase in the underlying arthritis of the left knee.  The 
Board is cognizant that Dr. R.S.S. reviewed the service treatment 
records, and noted specifically that most of the service 
treatment records are for his right knee.  Dr. R.S.S. then 
concluded that aggravation was evidenced in the service treatment 
records for the left knee.  Such conclusion can only be drawn if 
Dr. R.S.S.'s opinion is grounded in the Veteran's claim that the 
doctors in service "confused" which knee the Veteran was being 
treated for.  Such a claim has already been found by the Board to 
be not credible as discussed above.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (the Court has held that without a thorough 
review of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged by 
the Veteran); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  

Additionally, Dr. R.S.S. notes in his December 2008 report that 
most of the evidence he is basing his opinion on corresponds to 
the Veteran's right knee, not his left knee; yet, he concludes 
that the Veteran's right knee injury aggravated the Veteran's 
left knee condition during service without pointing to any actual 
treatment records, medical testing, medical literature, or other 
source of information demonstrating aggravation of the Veteran's 
pre-existing left knee condition.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing data, 
and the medical conclusion that the physician reaches); see also 
Reonal, supra.  

However, insofar as Dr. R.S.S.'s December 2008 opinion purports 
to reference the facts he established in his November 2006 
opinion-namely that the Veteran reported that he had left knee 
pain in service from a car wreck, running during physical 
training, and jumping in and out of vehicles, for which he 
received consistent ongoing treatment on his left knee for during 
service-the Board finds that Dr. R.S.S.'s opinion based on that 
noncredible historical account by the Veteran to have no 
probative value as it relates to aggravation of his left knee 
condition by service.  

Here, the preponderance of the evidence does not demonstrate that 
the Veteran's arthritis was worsened beyond normal progression of 
the disease that existed prior to service.  The VA examiners' 
opinions specifically indicate such a conclusion.  The March 2009 
and December 2009 VA examiners' opinions specifically note the 
lack of any compliant, treatment or diagnosis of increased 
symptomatology or degenerative arthritis of the Veteran's left 
knee while in service.  Additionally, the March 2009 examiner 
stated that the June 2005 MRI showing degenerative arthritis 
corresponded directly with the Veteran's pre-service surgery on 
his left knee.  In further elaboration of this point, the 
December 2009 examiner stated that the medical literature showed 
that the Veteran's surgery pre-service predisposed him to early 
degenerative arthritis.  The December 2009 VA examiner 
specifically concluded that there was no aggravation beyond the 
normal progression expected from the pre-service cartilage 
surgery.  

Consequently, an increase in symptoms without evidence of 
increase in the underlying condition-in this case, an increase 
in severity of the Veteran's degenerative left knee arthritis-is 
not considered sufficient evidence of aggravation on which 
service connection can be granted.  Thus, the preponderance of 
the evidence is against a finding that the Veteran's pre-existing 
left knee condition was aggravated beyond the normal progression 
of the disease by his military service.  See 38 U.S.C.A. §§ 1111; 
38 C.F.R. § 3.306.

Turning to the Veteran's claim that his service-connected right 
knee disability is aggravating his left knee condition, the Board 
finds that the preponderance of competent evidence of record 
demonstrates that the Veteran's right knee is not aggravating his 
left knee condition.  The Board finds that Dr. R.S.S.'s opinions 
are not probative to post-service aggravation by a service-
connected disability because the basis of his opinion is the 
Veteran's service treatment records, which goes to aggravation in 
service, not post-service aggravation.  The Board notes the last 
line in Dr. R.S.S.'s December 2008 opinion stated that the basis 
of his opinion is formed by the records he reviewed from May 1985 
to July 1987-service treatment records.  Accordingly, the Board 
assigns no probative value to Dr. R.S.S.'s opinions as they do 
not address post-service aggravation by the Veteran's service-
connected right knee disability.  As for Dr. R.S.S.'s opinion 
that the Veteran's right knee disability aggravated the Veteran's 
left knee condition during service, the Board has already 
discussed that aspect of his opinion above.

The Board again notes that while the Veteran is adamant that his 
right knee disability aggravates his left knee condition, the 
Veteran is not competent to render such a medical opinion.  
However, as far as the Veteran's assertion that he favors his 
left knee because of the injury to his right knee, the Board 
finds that such an assertion is in direct contradiction with the 
Veteran's assertions on appeal that his left knee is worse than 
his right knee.  

Furthermore, the Board finds that the competent evidence of 
record preponderates a finding against aggravation by the 
Veteran's right knee disability.  The December 2009 VA examiner 
specifically addressed, and is the only opinion which addressed, 
post-service aggravation by the Veteran's right knee disability.  
He opined that the Veteran's left knee was shown to have 
degenerative arthritis.  He further opined that the Veteran's 
right knee disability and left knee condition were two separate 
disease processes.  He indicated that the left knee was more 
severe than the right knee, which the Veteran has confirmed 
throughout the record.  Based on that fact, the December 2009 VA 
examiner concluded that if either knee were being aggravated by 
the other, it was the right knee being aggravated by the left 
knee, based on the severity of the Veteran's left knee condition.  
He concluded his opinion by stating that the Veteran's left knee 
condition has not been aggravated by the Veteran's right knee 
disability.  Based on the foregoing evidence, the Board finds 
that the preponderance of the evidence does not demonstrate 
aggravation of the Veteran's left knee condition by his service-
connected right knee disability.  See 38 C.F.R. §§ 3.306, 3.310.

In summary, the preponderance of competent evidence demonstrates 
that the Veteran's left knee condition was not aggravated beyond 
the normal progression of that disease by military service, but 
that his left knee condition corresponds with the normal disease 
process of the Veteran's pre-service left knee surgery.  
Moreover, the Veteran's right knee disability is not shown to 
aggravate the Veteran's left knee condition.  The December 2009 
VA examiner specifically noted that the left and right knee 
disease processes were separate, and he stated that the left knee 
process was more severe and would be aggravating the right knee 
disability.  Accordingly, the Board must deny service connection 
for the Veteran's left knee disability, to include as secondary 
to service-connected right knee chondromalacia patella.  See 38 
C.F.R. §§ 3.303, 3.306, 3.310.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected chondromalacia patella, is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


